DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 11-18 are pending. The amendment filed on 03/15/2021 has been entered. Claims 13-14, 16, 18 are withdrawn. Claims 1-8, 11-12, 15, 17 are under consideration.
Priority
This application is a National Stage Application under 35 U.S.C. 371 of co-pending PCT application number PCT/CN2016/107647 designating the United States and filed November 29, 2016; which claims the benefit of CN application number 201510640312.3 and filed September 30, 2015. As such the effectively filed date for the instant application is September 30, 2015.
Maintained/Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-6,11,15,17 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuppers-manther (WO2014083132) in view of Zhao, (Cell Research, 23(1): 157-161, 2012) for the reasons of record dated 12/15/2020.
For the record the rejection is reiterated below.
Kuppers-manther teaches initially culturing human pluripotent stem (hPS) cells or human induced pluripotent stem (hiPS) cells under differentiation conditions to obtain said hepatic progenitor cells, wherein the initial culturing of hPS cells includes culturing the hPS cells M and/or simultaneous to exposure to a retinoic acid responsive receptor at a concentration in the range of 0.1 to 5 M, such as, e.q., 0.1 to 2.5 M (p 110-113, claims 1 -17, 32; p 115, claim 32-33); treated with 0.5 M all trans-retinoic acid (ATRA), 5 M AM580, 0.2pM 13cis-RA, 5pM LGD1069, 5pM LG100268 or5pM SR11237 instead of 20 0.2pM 9cis-RA (p 104 lines 17-20) (instant claims 1-3,15,17). Regarding claim 1-2, 5-6, Kuppers-manther discloses, wherein the human embryonic stem cells have been obtained without the destruction of a human embryo, wherein the human pluripotent stem cells are human induced pluripotent stem (hiPS) cells, the method according to any one of claims 1 to 16, wherein said hepatocyte-like cells are exposed to said activator of a retinoic acid responsive receptor at a concentration in the range of 0.1 to 5 M, such as, e.g., 0.1 to 2.5 M wherein the concentration of said activator of a retinoic acid responsive receptor is in the range of 0.2 to 1.5 M, wherein the concentration of the activator of a retinoic acid responsive receptor is 0.2 pM (p 112-113, claims 1-18). Kuppers-manther discloses 3 uM CHIR99021 on day (p 81). Regarding claim 11, Kuppers-manther discloses kits with the GSK3beta inhibitor and TGFbeta inhibitor and retinoid (p 12, 59-60).
Kuppers-manther does not teach a TGFbeta inhibitor with a final concentration of 0.1 -10 M.
However, before the instant effective filing date of the instant invention, Zhao, discloses the production of human hepatocyte-like cells from human embryonic stem cells (hESCs) (HI and H9) and iPSCs (3U1) differentiation was carried out as indicated in Figure 1A in RPMI 1640 with TGFbeta inhibitor SB431542 (10 M) (Supplementary information, Data SI Materials and Methods and p 158, figure 1A as depicted below) (instant claims 3-6).


    PNG
    media_image1.png
    173
    436
    media_image1.png
    Greyscale


Regarding claims 5-8, Zhao teaches recombinant human bFGF (4 ng/ml), and HGF (20 ng/ml), SB431542 (10 mM) and oncostatin M (10 ng/ml) and Dexamethasone (Dex, 0.1 uM) which express the mature markers CYP1 A2 and CYP3A4 (Supplementary information, Data SI Materials and Methods and p 158, figure 1A as depicted below).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the GSK3beta inhibitor with the retinoic acid in the differentiation medium for differentiating hESCs or hiPSCs into hepatocytes as disclosed by Kuppers-manther by including TGFbeta inhibitor with a final concentration of 0.1-10 M as disclosed by Zhao for the progression of hESCs-derived DE cells into hepatoblasts (HB) and ultimately with HGF and oncostatin into functional hepatocytes because Kuppers-manther teaches that it is within the skill of the art to differentiate hESCs or hiPSCs into hepatocytes and because Zhao teaches that it is within the skill of the art to use TGFbeta inhibitor with a final concentration of 0.1-10 M to progress the hESC-derived DE into functional hepatocytes.
M to progress the hESC-derived DE into functional hepatocytes. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining GSK3beta inhibitor with retinoic acid and TGFbeta inhibitor in medium for differentiation of hESC or hiPSCs into functional hepatocytes by combining the teachings of Kuppers-manther and Zhao.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue neither Kuppers-manther nor Zhao teaches the presently claimed subject matter, in particular regarding directed differentiation of human hepatocytes where no stepwise induction is needed. Nor has the Office provided any support, inspiration or guidance from the teachings of the cited prior art references on directed differentiation of human hepatocytes without stepwise induction.
Kuppers-manther discloses a method for promoting the maturation of human hepatocyte-like cells by exposing said human hepatocyte-like cells to an activator of a retinoic acid responsive receptor or to a GSK3 inhibitor and/or matrix overlay simultaneous to exposure to the activator of a retinoic acid responsive receptor (p 112, claims 1, 7). Kuppers-manther clearly states that it describes “improved methods by which hepatocyte-like cells derived from human pluripotent stem (hPS) cells, such as but not limited to hiPS-cells and hES-cells, may be further matured into hepatocyte-like cells possessing a phenotype more closely resembling that of ex-vivo primary liver hepatocytes” (p 4). Therefore, the purpose of the combination of an activator of retinoic acid responsive receptor and a GSK3 inhibitor, as disclosed by the invention of Kuppers-manther, was to promote maturation of hepatocyte-like cells.
“Hepatocyte-like cells” usually refer to cells derived from exogenous source that possess key characteristics of primary hepatocytes, but with compromised levels of functions, marker expressions or gene expressions. (Asumda, Differentiation, 101, 16-24, 2018, submitted herewith as Exhibit A; and Gao, Stem Cell Res Ther 11, 393, 2020, submitted herewith as ex-vivo primary hepatocytes” (p 4-5), and manifested as improved gene and protein expression of a number of markers of mature hepatocyte, notably HNF4a, CYP1A2, CYP2B6, CYP2C9, etc. (p 5). Based on the disclosure of Kuppers-manther, one can conclude that the function/use of the combination of an activator of retinoic acid responsive receptor and a GSK3 inhibitor, was to reinforce pre-existing hepatocyte characteristics. The small molecules played a role of enhancer/promoter, rather than directional differentiation inducer. Therefore, having read the disclosure of Kuppers-manther, one skilled in the art could not have understood or recognized that a combination of an activator of retinoic acid responsive receptor and a GSK3 inhibitor would be able, either on its own or in combination with other factors, to induce direct differentiation of human pluripotent stem cells into hepatocytes. The disclosure also offers no inspiration or reference value for the presently claimed subject matter.
The deficiencies of Kuppers-manther cannot be cured by Zhao. While Zhao discusses hepatic differentiation of human pluripotent stem cells, it teaches a stage-by-stage induction method, as shown in the figure below:

    PNG
    media_image1.png
    173
    436
    media_image1.png
    Greyscale

As indicated by this figure, the differentiation process of human embryonic stem cells (hES cells) into mature human hepatocytes (MH) disclosed by Zhao includes 5 different 
It is also well known to those skilled in the art that in a stage-by-stage differentiation method, at each of the 5 stages of differentiation from embryonic stem cells into hepatocytes, there are multiple directions of differentiation, and each direction requires specific induction signals. The induction composition at each stage of differentiation works as an organic whole, selected through numerous screening experiments to provide the precise induction signals required for the specific cell type. The induction effects possessed by the induction composition is not a simple addition of the effects of its individual components. In fact, when used independently, none of the component can achieve the effect remotely similar to the effect of the composition as a whole. As such, any change to the components or dosage of the induction composition, cell culture condition or cell culture environment at any stage, could lead to differentiation of embryonic stem cells into some other non-hepatocyte type of cells, or even a mixture of multiple cell types from different germ layers. Therefore, one skilled in the art would not have possibly assumed that induction composition for each of the 5 stages of differentiation in Zhao’s teaching can be broken down into single components, and simply mixed together to achieve direct differentiation of hES cells into hepatocytes. If this method were plausible, Zhao would just disclose a direct induction method using an 8-factor induction composition rather than a stage-by-stage method using 5 different compositions for each of the 5 stages. In this sense, the “stage-by-stage” differentiation method in Zhao’s teaching provides no inspiration or reference value for the directed differentiation method as presently claimed.
More importantly, in the stage-by-stage differentiation method of hES cells into hepatocytes disclosed by Zhao, FGF7+TGF inhibitor (SB431542) is only used to induce definitive endoderm cells DE (initiating cells) to differentiate into ventral foregut cells VF (target cells). Not only are DE and VF cells not mature hepatocytes, they don’t even belong to the hepatic lineage. However, in Zhao’s teaching, the TGFP inhibitor SB431542 can only be used at this specific stage, and is not involved in any previous or subsequent differentiation stages. In other words, FGF7+SB431542 alone is insufficient even to induce embryonic stem cells to differentiate into VF cells, let alone mature hepatocytes. Therefore, based on the disclosure by Zhao, it is impossible for those skilled in the art to anticipate or speculate that a TGFbeta inhibitor has the ability, both on its own or in combination with other factors, to induce direct differentiation of human pluripotent stem cells into hepatocytes, as there is no correlation between the TGFbeta inhibitor’s effect (only when it is part of a combination) and the required induction effect for hepatic differentiation of human pluripotent stem cells.
Applicant’s arguments have been fully considered but are not persuasive.
In response, Applicants should know that the instants claims are drawn to a product and not a process. Instant claims are drawn to a medium with components for the differentiation of human stem cells into liver precursors or liver mature cells and does not require a step wise process. The prior art of Kuppers-manther and Zhao teach the medium with the required components for the differentiation of hPSCs or hiPSCs into functional hepatocytes and stepwise induction is not required. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
In response, both stepwise induction and without stepwise induction both roads lead into hepatocytes from human stem cells given the combined references of Kuppers-manther and maturation of hepatocyte-like cells. This is because directed differentiation of human stem cells into hepatocytes is depended on the presence of the medium with the GSK3beta inhibitor and TGFbeta inhibitor and a retinoid for the stepwise and the without stepwise induction regardless of intermediate stages during reprogramming. This is because of a mixed population of cells during stepwise induction there is no evidence that some cells pass thru without stepwise induction into hepatocytes. It may be different phenotypes appear in different timeline during stepwise or without stepwise induction. Moreover, it may be that the induced hepatocyte-like cells from human iPS/ES cells possess some characteristics of adult hepatocytes which is similar to that of differentiated human ES cells in the stepwise as well as without stepwise induction.
From the disclosure of Kuppers-manther, one can conclude that the function/use of the combination of an activator of retinoic acid responsive receptor and a GSK3 inhibitor, was to reinforce pre-existing hepatocyte characteristics regardless as to whether the small molecules played a role of enhancer/promoter, rather than directional differentiation inducer because both reprograming factors used for the induction of human stem cell into hepatocytes as the end product. 
Regarding applicants arguments that Kuppers-manther, was solely to promote maturation of these hepatocyte-like cells so their “phenotype more closely resemble that of ex-vivo primary hepatocytes” and manifested as improved gene and protein expression of a number of markers of mature hepatocyte, notably HNF4a, CYP1A2, CYP2B6, CYP2C9, is not convincing because regardless of what activated genes lead to expression of notably HNF4a, CYP1A2, CYP2B6, CYP2C9 during induction again with or without stepwise induction the end product is the hepatocytes. 
Regarding Asumba reference that quantitative gene-expression, immunohistochemical, and western blot analyses for SOX17, FOXA2, CXCR4, HNF4A, AFP, indicated the stage-specific differentiation into definitive endoderm, hepatoblast and hepatocyte-like derivatives. Asumba reference support that the small-molecule based hepatic differentiation protocol is a simple, reproducible, and inexpensive method to efficiently drive the differentiation of human pluripotent stem cells towards a hepatocyte-like phenotype, for downstream pharmacogenomic and regenerative medicine applications is not related to with or without stepwise induction. Similarly the Gao reference that HLCs were differentiated from human iPSCs using a protocol no stages or breaks. Having read Zhao, one skilled in the art would derive any teachings or inspiration about a direct differentiation medium with the combined factors as taught by Kuppers-manther and Zhao without stepwise induction because Kuppers-manther and Zhao teach the presently claimed hepatocytes in the same factors in a medium as claimed. It is prima facie obvious to combine the reprograming factors each of which is taught by the prior art to be useful for the same purpose, in order to direct the differentiation of human stem cells into hepatocytes to be used for the very same purpose without stepwise induction. [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Given that different elements of the medium were available and were routinely used in different combination as medium with success in combining GSK3beta inhibitor with retinoic acid and TGFbeta inhibitor in medium for differentiation of hESC or hiPSCs into functional hepatocytes by combining the teachings of Kuppers-manther and Zhao, it would have been a obvious for one of ordinary skill in the art to combine different reprogramming factors each of which is taught by the prior art to be useful for the same purpose in order to induce directed differentiation of human stem cells into hepatocytes that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 

Claims 1,3-4, 7-8,12 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuppers-manther (WO2014083132) in view of Zhao, (Cell Research, 23(1): 157-161,2012) s 1-2, 5-6, 11, 15, 17 above, and further in view of Hannan (Nat Protoc. 2013 February ; 8(2): 430-437, 2013) for the reasons of record dated 12/15/2020.
For the record the rejection is reiterated below.
The teachings of Kuppers-manther and Zhao apply here as indicated above.
Kuppers-manther and Zhao do not teach a Rock inhibitor.
However, before the instant effective filing date of the instant invention, Hannan teaches a differentiation medium with Rho kinase inhibitor Y-27632 in the medium during passaging and for the next 24 hours after passaging for differentiation of human pluripotent stem cells into hepatocyte-like cells (abstract and Table 2). Hannan also teaches the medium containing Oncostatin, HGF and CHIR99021 and kits (p 4 under reagents).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the GSK3beta inhibitor with the retinoic acid in the differentiation medium for differentiating hESCs or hiPSCs into hepatocytes and TGFbeta inhibitor with a final concentration of 0.1-10 uM as disclosed by Kuppers-manther and Zhao for the progression of hESCs-derived into functional hepatocytes by adding the a Rock inhibitor as disclosed by Hannan for the Rho kinase inhibitor Y-27632 in the medium during passaging and for the next 24 hours after passaging to avoid poor attachment of hPSCs to tissue culture dishes. 
One would have been motivated to do so in order to receive the expected benefit of for the Rho kinase inhibitor Y-27632 in the medium during passaging and for the next 24 hours after passaging to avoid poor attachment of hPSCs to tissue culture dishes.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining GSK3beta inhibitor with retinoic acid and TGFbeta inhibitor and the Rho kinase inhibitor Y-27632 in the medium during passaging and for the next 24 hours after passaging to avoid poor attachment of hPSCs to tissue culture dishes in medium for differentiation of hESC or hiPSCs into functional hepatocytes by combining the teachings of Kuppers-manther and Zhao and Hannan.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
A.	Applicants argue Hannan, teaches a “stage-by-stage” differentiation method. In the first stage of differentiation where hPSCs are differentiated into DE cells, the culture condition requires an induction composition that includes a CDM-BSA medium (consisted of BSA, DMEM-F12, IMDM, Concentrated lipids, Thioglycerole, Insulin, Transferrin, and Pen/Strep), as well as the following small molecules: Activin-A, bFGF, BMP4, FY294002, CHIR99021. However, it was marked as a Critical Step that GSK3 inhibitor CHIR99021 is included in the first day of differentiation only, and that it should not be included in any subsequent days of differentiation at any stage of the protocol. Since the induction composition for hPSCs into DE cells alone consists of 12 different substances aside from basic cell culture  factors, to induce direct differentiation of human pluripotent stem cells into hepatocytes, as there is no correlation between the GSK3beta inhibitor’s effect (only when it is part of a combination) and the required induction effect for hepatic differentiation of human pluripotent stem cells. Applicants’ arguments have been fully considered but are not persuasive.
In response, the GSK3beta inhibitor’s effect is part of a combination for the required induction effect for hepatic differentiation of human pluripotent stem cells into hepatocytes and Hannan has been cites for the Rock inhibitor. It is not impossible for those skilled in the art to anticipate or speculate that a GSK3beta inhibitor has the ability, both on its own or in combination with other factors, to induce direct differentiation of human pluripotent stem cells into hepatocytes because different hepatocyte phenotypes may appear at the same time in the stepwise and non-stepwise induction of reprogramming oh human stem cells into hepatocytes  based on Hannan’s disclosure, that a brief (24 hour) application of GSK3beta inhibitor would have any type of effect on the differentiation of hPSCs into mature hepatocytes. In fact, as applicants point according to Zhao’s teaching, the entire induction composition including GSK3beta inhibitor, can be replaced by just Activin-A given that it may be the GSK3beta inhibitor effect is in an early phase of the a stepwise or non-stepwise induction.
B 	Applicants argue unlike these cited prior art documents, the present invention discloses a medium for inducing directed differentiation of human stem cells into hepatocytes comprising a cell differentiation minimal medium, a GSK3beta inhibitor, a TGFbeta inhibitor and  for the next 24 hours after passaging of human pluripotent stem cells, for the purpose of improving attachment of hPSCs, but was not involved in the differentiation process at all. The disclosure of Rock inhibitor should not serve as a reason as to why claims of the present invention could be rendered obvious. Furthermore, Rock inhibitor in the present invention is only mentioned as an optional addition to promote the differentiation effect (claims 7-8). It is not a core component of the induction medium (claim 1). Therefore, the claims of the present invention are still non-obvious in view of Hannan. Applicants’ arguments have been fully considered but are not persuasive.
In response, Hannan has not been cited for the claim 1 but for the claims 3-4, 7-8, 12 limitation of a Rock inhibitor as required. Even-though as applicants point Rock inhibitor in the present invention is only mentioned as an optional addition to promote the differentiation effect however, said inhibitor is required in the instant 3-4, 7-8, 12 claims.




C.	Applicants finally argue, the induction effect of the present invention is also recorded in the Description, which include (Paragraphs 0028-0239):
“1. Only combinations of small molecules are used to multi-target-directed induce direct differentiation of human ES cells or iPS cells into hepatocytes. No stepwise induction is needed, 
2.    The differentiation stage is clear and the quality is easy to control.
3.    The direct differentiation efficiency is high, that is to say, 1 x 106 human ES/iPS cells can differentiate into 5-10 x 106 or more functional hepatocytes.
4.    The directly differentiated hepatocytes have high purity without the need for additional purification means (Asgp > 85%), thus the method does not impair the cell activity, is simple to operate and have reduced cost.
5.    The directly differentiated hepatocytes have complete functions, such as albumin production, urea synthesis, glycogen storage, activity induction of P450 enzymes and other abilities.
6.    The direct differentiation method is well universal and reproducible, in which 2 human ES cell lines and 7 human iPS cell lines are all differentiated into functional liver mature cells.
7.    The differentiated liver precursor cells can be used for proliferation, passage, cryopreservation and resuscitation, and can further differentiate into functional liver mature cells; and the obtained liver mature cells can be used for cryopreservation, resuscitation, limited passage and maintenance culture.
8.    The differentiated hepatocytes are highly consistent with human primary hepatocytes in morphology and function.
9.    No animal feeder cells are used to culture ES/iPS cells, thus there is no phenomenon of contamination with animal-derived materials.
10.    GSK3P inhibitors and TGFP inhibitors comprise a series of small molecules, which can be divided into two types but have the same function or induce the same target, and different combinations formed thereby can all induce stem cells to differentiate directly into hepatocytes to varying degrees.
11.    The method is simple and easy to operate; and there is no need to form embryo bodies (EBs).
12. The method has the features of conventional culturing, short cycle and suitable for mass production and easy industrialization and the like.”
Applicants’ arguments have been fully considered but are not persuasive.
In response for the same reasons as discussed above the instant claims are drawn to a medium with components for the differentiation of human stem cells into liver precursors or liver mature cells and does not require a stepwise process nor it requires a direct differentiation efficiency. Similarly instant claims do not require “The directly differentiated hepatocytes have high purity without the need for additional purification means (Asgp > 85%), thus the method does not impair the cell activity, is simple to operate and have reduced cost”. Thus instant claims do not require the method does not impair the cell activity, is simple to operate and have reduced cost.
In response, for the same reasons as discussed above, the combined art of record directly converted human stem cells into hepatocytes by using a medium with the claimed reprogramming factors which support the both stepwise and without stepwise induction of 
Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632